Citation Nr: 1241646	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for bone deterioration and hip replacement due to the use of prednisone for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.  

This case comes before the Board of Veterans' Appeals (Board) on from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits listed above.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  

The Veteran and his spouse provided testimony before the undersigned during a videoconference hearing in July 2012.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that there are outstanding VA treatment records in this case.  In a February 2008 letter, the VA medical center (VAMC) in Birmingham, Alabama, indicated that VA treatment records from 1982 to present had been provided.  However, the records included in the claims file only date back to 1985.  

VA treatment records prior to 1985 are particularly relevant in this case.  The Veteran reported in December 1985 that he had been hospitalized as many as 50 times over the past four years for pulmonary symptoms.  He also reported during the July 2012 Board hearing that he was first prescribed prednisone around 1984.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

In addition, there is some indication in the claims file that the Veteran received Social Security Administration (SSA) disability benefits before he began receiving SSA benefits based on age.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

Finally, once the above development has been completed, a VA opinion must be obtained.  

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability compensation, shall be awarded in the same manner as if the additional disability were service-connected.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361 (2012).  In order to constitute qualifying additional disability, first, the disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.  Second, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran by VA, and the proximate cause of the disability was a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.

In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.361.  As applied to medical or surgical treatment, the physical condition prior to the disease or injury will be the condition that the specific medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.361.  In addition, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361.

In this case, VA treatment records, including May 1992 and November 1993 treatment records, appear to indicate that the Veteran's avascular necrosis (AVN) of the bilateral hips was incurred secondary to his steroid use.  Moreover, the Veteran's treating VA doctor, Dr. R.G., stated in an August 2012 treatment record that the Veteran underwent multiple total hip arthroplasty for AVN and that the AVN was as likely as not related to the long term steroid use for his lung condition.  

In this regard, the Board notes that the Veteran reported in an August 1988 VA treatment record that he had had steroid-dependent asthma for 10 years and in a November 1988 VA treatment record, he reported steroid-dependent asthma since childhood.  

The opinions currently of record are unaccompanied by a rationale or explanation as to why it was believed the AVN was due to long term steroid use.  Moreover, even if the opinions regarding the causation between steroid use and the bone deterioration and/or hip replacement surgeries were adequate, they do not address whether the proximate cause of the disability was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event that was not reasonably foreseeable.  

Thus, the Board finds that there a sufficient medical opinion concerning the instant claim has not yet been obtained.  Another medical opinion is required to determine if the Veteran suffered an injury or aggravation of an injury as a result of VA medical treatment; and if the disability(s) was caused by hospital care, medical or surgical treatment, and the proximate cause of the disability(s) was either a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment; or b) an event that was not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's VA treatment, including at the Birmingham VAMC prior to 1985, in accordance with 38 C.F.R. § 3.159.  

If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  The AOJ should obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder.

3.  Once the above development has been completed, the claims folder should be forwarded to a physician for an opinion.  If the examiner finds that examination of the Veteran is necessary, such should be accomplished.  The claims file and any records associated with Virtual VA should be provided to and reviewed by the examiner, and such review should be reflected in the report or an addendum.  

Following a review of the records, the examiner is requested to render an opinion as to whether it is as likely as not that the Veteran developed any additional chronic disability, to include bone deterioration and hip replacement, due to VA treatment, including in particular the use of prednisone or steroids to treat his pulmonary condition, which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA, or an event not reasonably foreseeable.  A complete rationale for the opinion should be included in the report.

4.  The AOJ should review the report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



